department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-129068-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil the honorable thomas e petri u s house of representatives washington dc attention ----------------- dear mr petri i am responding to your letter dated date on behalf of your constituent -- ---------------------------- who is part-owner of a mortgage company she believes taxpayers should be required to substantiate their home purchase when claiming the refundable first-time_homebuyer_tax_credit she also asked how taxpayers repay the credit if they erroneously claim it before acquiring a home congress enacted sec_36 of the internal_revenue_code the code to provide a credit for eligible first-time homebuyers for homes they purchase on or after date and before date for eligible first-time homeowners who purchase a home in the maximum credit is dollar_figure which they must repay in equal installments over years for eligible first-time homebuyers who purchase a home in the maximum credit is dollar_figure which they are not required to repay if they use the home as their principal_residence for at least three years beginning on the date of purchase see former and current sec_36 f and h of the code to claim the first-time_homebuyer credit taxpayers must complete form_5405 first- time homebuyer credit copy enclosed which specifically requires them to enter the acquisition_date of the home and other relevant information taxpayers submit form_5405 with their individual tax_return for the year they purchase the home upon examination of their returns we may require taxpayers who claim the first-time_homebuyer credit to substantiate that they acquired a home before claiming the credit if we determine that a taxpayer has improperly claimed the first-time_homebuyer credit we will adjust his or her tax_liability and charge interest we will also impose penalties in appropriate cases conex-129068-09 taxpayers who discover that they erroneously claimed the first-time_homebuyer credit may file form 1040x amended u s individual_income_tax_return taxpayers would redetermine their income_tax_liability without the erroneously claimed credit and pay any balance due and interest with form 1040x i hope this information is helpful if you have any questions please contact me or ------- ------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure
